 
Exhibit 10.3


CONSULTING SERVICES AGREEMENT




This consulting services agreement ("Agreement"), effective as of September 11,
2009 is entered by and between Information Systems Associates, Inc. a Florida
corporation ("the Company or “Company") and WSR Consulting, Inc., a Florida
corporation ("Consultant").


RECITALS


WHEREAS, the Company is a public company; and


WHEREAS, Consultant has experience in the area of general management,
accounting, SEC and SOX compliance, corporate finance, corporate strategy; and


WHEREAS, the Company desires to engage the services of Consultant to provide
accounting services, including the services of an individual performing the
functions of a Chief Financial Officer, all on an outsourced basis;


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the Company and
Consultant agree as follows:


1.  
Term of Consultancy.   The Company engages Consultant to act in a consulting
capacity to the Company, and Consultant agrees to provide services to the
Company commencing on the date first set forth above and ending 12 months
thereafter.  The parties may agree to end the agreement during the term by
mutual consent or unilaterally at the end of a quarter by giving 90 days written
notice.



2.  
Duties of Consultant.  Consultant will generally provide the following
consulting services (the “Services”) during the term of this Agreement:



a.  
Provide accounting services as would be required by the Company’s Chief
Financial Officer, including the responsibility of timely filing of all required
documents for a public company, including reports required under the federal
securities laws;



b.  
Work directly with senior management of the Company in the areas of strategic
planning and financial management including accounting;



c.  
Perform the functions generally assigned to full-time Chief Financial
Officer  including the support of ongoing operations, financial reporting,
signing of documents on behalf of the Company as its CFO, attendance at and
preparation of Proxy Statements for Annual Shareholders Meeting, and other
resource management as necessary;



d.  
The person who agrees to act as Chief Financial Officer must be approved by the
Company’s Board of Directors and is subject to being replaced by the Company’s
Board of Directors.  The Chief Financial Officer shall be responsible for
executing the Sarbanes-Oxley Act of 2002 certifications in the Company’s Forms
10-Q and 10-K and executing any registration statements and providing such other
certifications as may be customarily provided by a chief financial officer or
chief accounting officer, including under the federal securities laws. The Chief
Financial Officer shall also provide any calculations, certifications and
written reports as may be requested by any lenders to the Company.

 
3.  
Allocation of Time and Energies.  The Consultant will perform the Services in a
professional manner in accordance with accepted industry standards and in
compliance with applicable federal, state and local laws and regulations.
Although no specific hours-per-day requirement will be required, the parties
acknowledge and agree that Consultant will initially spend an average of 2 days
per month on site at the Company’s location. It is understood that the Company
is entering into this Agreement with the understanding that Michael Hull will be
the principal of Consultant during the entire term of this Agreement.  It is
also understood that Mr. Hull may elect to involve other consultants in the
performance of the Consultant’s duties who will be compensated by Consultant
unless otherwise agreed in advance by the Company.  The individual serving as
“Chief Financial Officer” of the Company as part of Consultant’s duties
hereunder shall be compensated solely by the Consultant and the Company shall
have no further obligation to provide additional compensation to such
individual.



4.  
Remuneration.  As full and complete compensation for Consultant’s agreement to
perform the Services, the Company shall compensate the Consultant as follows:



For ongoing work related to interim management services including the services
provided by the individual serving as the Chief Financial Officer of the Company
and including the other accounting services required hereunder to be provided by
Consultant, the Company will pay Consultant a fee of $2,000 per month in
advance. The first monthly payment is due on execution of this
agreement.  Additional monthly payments are due on the 1st of each month that
this contract remains in effect.


On-site days will be tracked by the Consultant based on a three month rolling
average.  Where the Company requests additional days, beyond those contracted
for, the Consultant shall receive an additional $1,000 per additional day or
$125 per hour, whichever is smaller.
 
5.  
Expenses.  Consultant agrees to pay for all its expenses other than
extraordinary items for which the Company will reimburse Consultant its
reasonable, documented out-of-pocket expenses.  Such extraordinary items include
travel and entertainment required by/or specifically requested by the Company,
professional fees incurred by professionals retained on behalf of the Company
for the purposes of the Company’s legal compliance such as tax return
preparation, audit, legal and any other expenses related to the Company’s
regulatory compliance.



6.  
Work Location. The Consultant will primarily perform its duties on site at the
Company’s offices.  Where necessary, and by prior approval, Consultant is
available to travel at the Company’s request.  The Company will supply a working
environment commensurate with a senior management position at the company
including technical support as necessary.  Consultant will supply its own
computing equipment complete with general business software.  Any additional
requirements such as specialized software or supplies specifically required for
the performance of Consultant’s duties at the Company will be supplied in a
timely manner at the expense of The Company.



7.  
Indemnification.



a.  
The Company agrees to indemnify and hold harmless Consultant, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by the Company of its obligations under this Agreement and/or the
Company’s actions in connection with the transactions and/or activities
contemplated herein.  Provided, however, the Chief Financial Officer shall be
indemnified solely in accordance with the Company’s standard Indemnification
Agreement.



b.  
Consultant agrees to indemnify and hold harmless Company, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by Consultant of its obligations under this Agreement and/or the
Consultant’s actions in connection with the transactions and/or activities
contemplated herein.



8.  
Representations. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant are
accurate, and the Consultant warrants and represents that all communications by
Consultant with third parties, with respect to the financial affairs,
operations, profitability and strategic planning of the Company, will be in
accordance with information provided to it by the Company. The Consultant, but
not the Chief Financial Officer, may rely upon the accuracy of the information
provided by the Company without independent investigation. Consultant represents
that it is not required to maintain any licenses and registrations under federal
or any state regulations necessary to perform the Services set forth herein.
Consultant acknowledges that to the best of its knowledge, the performance of
the Services will not violate any rule or provision of any regulatory agency
having jurisdiction over Consultant. The Company acknowledges that to the best
of its knowledge that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. The Company also
acknowledges that, to the best of its knowledge, the Company is not the subject
of any investigation, claim, decree or judgment involving any violation of the
SEC or securities laws.



9.  
Status as Independent Contractor. Consultant’s engagement (including without
limitation that of the Chief Financial Officer) pursuant to this Agreement shall
be as independent contractor, and not as employee, officer or other agent of the
Company. Neither party to this Agreement (or its employees) shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant (including in respect of payments made by Consultant to the Chief
Financial Officer) and the Company shall have no responsibility or duties
regarding such matters. Neither the Company nor the Consultant possesses the
authority to bind each other in any agreements, without the express written
consent of the entity to be bound.



10.  
Attorneys' Fees.  If any legal action(s) or any arbitration or other
proceeding(s) is brought for the enforcement or interruption of the Agreement,
or because of alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorney's' fees and other costs in
connection with that action(s) or proceeding(s), in addition to any other relief
to which they may be entitled.



11.  
Waiver.  The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.



12.  
Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address set forth herein below:



Company
Address:                                                                                     Consultant’s
Address:
 
Information Systems Associates,
Inc.                                                  WSR Consulting, Inc.
1151 W 30th
Street                                                                                    2646
SW Mapp Road
Suite
E                                                                                                        
Suite 303
Palm City, FL 34990
Palm City, FL 34990
 

Either party may change address, to which notices for it shall be addressed by
providing notice of such change to the other party, in the manner set forth in
this paragraph.


13.  
Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Florida, without giving effect to its conflict of laws or choice of law
principles.



14.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
West Palm Beach, Florida in accordance with the applicable rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.



15.  
Complete Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.



16.  
 Confidentiality.   Consultant hereby acknowledges that Consultant and its
directors, officers, employees, agents or advisors (including, without
limitation, attorneys, accountants, consultants, bankers and financial advisors)
(collectively, “Representatives”) may receive Confidential Information of the
Company during the performance of its duties under the Agreement and that
Consultant and its Representatives shall use the Confidential Information for
the purposes set forth in this Agreement.  Consultant agrees that it and its
Representatives will keep the Confidential Information confidential and that
Consultant and its Representatives will not disclose any of the Confidential
Information except in such manner as to which the Company consents and
Consultant  shall be responsible for any breach of this Agreement by any of its
Representatives and agrees to take reasonable measures (including but not
limited to court proceedings) to restrain its Representatives from prohibited or
unauthorized disclosure of the Confidential Information.  The term “Confidential
Information” means any information concerning the Company (whether prepared by
the Company or its advisors) which is furnished to Consultant or to its
Representatives now or in the future by or on behalf of the Company in
accordance with the provisions of this Agreement  but does not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by Consultant or its Representatives in violation of
this Agreement, (ii) was within Consultant’s possession prior to its being
furnished to Consultant by or on behalf of the Company pursuant hereto or (iii)
becomes available to Consultant on a non-confidential basis from a source other
than the Company or any of its Representatives, provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information.  In the event that Consultant or any of  its
Representatives are requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any of the
Confidential Information, Consultant shall provide the Company with written
notice of any such request or requirement so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement.  If, in the absence of a protective order or other
remedy or the receipt of a waiver by the Company, Consultant or any of its
Representatives are nonetheless, legally required to disclose Confidential
Information  to any tribunal, Consultant or its Representative may, without
liability hereunder, disclose to such tribunal that portion of the Confidential
Information which counsel advises Consultant is legally required to be
disclosed.

 
17.  
Acknowlegement.  Consultant acknowledge that it is aware that the United States
securities laws restrict, under certain circumstances, persons who have
material, non-public information of the Company from selling purchasing or
securities of the Company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities of the Company.  Consultant
consents that Consultant and its employees, affiliates and other representatives
will not violate any provisions of the aforementioned laws or the analogous laws
of any state or other jurisdiction.

 
AGREED TO:


"The Company"
Information Systems Associates, Inc.

          1151 W 30th Street
          Suite E
          Palm City, FL 34990






Dated:
_______________                                                                           By:
____________________________
Joseph Coschera
Director and President
and Its Duly Authorized Officer






"Consultant"
WSR Consulting, Inc.

          2646 SW Mapp Road
          Suite 303
          Palm City, FL 34990






Dated:
_______________                                                                           By:
____________________________
Gerald N. Kieft
President
and Its Duly Authorized Officer


 

